PER CURIAM.
Appellants sued in the Municipal Court. They failed to appear upon the date to which the case had been continued at their request. Thereupon the court granted the defendants’ “oral motion to dismiss for want of prosecution”. Thereafter appellants sued in the District Court, and that court certified the case to the Municipal Court. Faced there with a plea of res judicata on account of the dismissal of the first case, appellants moved, in the first action, for a clarification of the entry of dismissal. That motion was denied. Appellants appealed to the Municipal Court of Appeals, which affirmed. They then petitioned this court for allowance of an appeal upon the question whether a dismissal for non-appearance in the Municipal Court is with or without prejudice. But it is obvious that that question is not in the present case. It will arise when, as and if the Municipal Court is required to pass upon the plea of res judicata in the second case, which is now pending there. The only question before us in the present appeal is whether the court erred in failing to clarify the order of dismissal. The petition for appeal was improvidently granted and is, therefore, now
Dismissed.